 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:11-cr-0134 JAM KJN P
12                       Respondent,
13            v.                                       ORDER
14    JOSE MARIO MEDRANO,
15                       Movant.
16

17           Movant, a federal prisoner proceeding through counsel, has filed a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 1, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Movant has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 1, 2019, are adopted in full;
 3           2. Movant’s June 20, 2016, motion to vacate, set aside, or correct his sentence pursuant to
 4   28 U.S.C. § 2255 (ECF No. 282) is denied;
 5           3. The Clerk of the Court is directed to close the companion civil case No. 2:16-cv-01384-
 6   JAM-KJN; and
 7           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 8   2253.
 9
     DATED: June 10, 2019
10
                                                   /s/ John A. Mendez____________               _____
11

12                                                 UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
